DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 10-17, 19-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 contains the subject matter “in response to a determination that the service is not the internal service, forwarding the service call to a .
Regarding the instant specification, paragraphs 50-54, and Fig. 1A, 1B, 2A, 2B, 2C, 4, and 7, are directed to processing an intercepted service call directed at an internal service which resides in the user space of the same appliance which issued the service call (e.g. paragraph 47-49).  Using the identifier of the internal service, it is determined whether rules are specified regarding the handling of said service call (e.g. paragraph 49-50).  If rules are present, the service call is processed according to said rules; if no rules are present, the service call is forwarded to the destination service, as it is determined that the service is unprotected (e.g. paragraph 50, 54).  However, Examiner can find no recitation in the instant specification that, in response to a determination that the service is not the internal service, then it is forwarded to a second appliance.  In fact, Examiner can find no reference to a second appliance in the instant specification at all.
In view of the above, Examiner turns to US patent 9,912,783, incorporated by reference, to find disclosure of the amended subject matter.  Applicant points to paragraphs 57-65 as teaching this subject matter.  However, as the patent does not include paragraph numbers, Examiner must refer to related PGPUB 2017/0223142, which includes paragraph numbers corresponding to the specification filed with application No. 15/010487, later allowed as US 9,912,783.  Paragraphs 57-65 of PGPUB 2017/0223142 are directed to processing an intercepted service call directed from a source appliance to an internal service residing on a separate second appliance.  Using the identifier of the internal service, it is 
It is clear from both the instant application and US 9,912,783, that regardless of whether the service call is addressed to a service residing in the source appliance or the target appliance, the service in each case is referred to as an “internal service”.  Applicant seems to be attempting to distinguish between “internal services” which are local to an appliance, and “internal services” which are remote from the appliance, by indicating that services which are not “internal” are therefore directed at a remote appliance.  However, neither the instant application nor the patent support this.  The instant specification seems to refer only to the case in which the “internal service” resides on the local appliance, and the patent seems to refer only to the case in which the “internal service” resides on a remote device.  There is no teaching in either disclosure in which a source appliance attempts to distinguish between and “internal service” operating locally and an “internal service” (or any other service) which is operating remotely.  Therefore, the amendments to claim 1 constitute new matter.  None of claims 2-8, 10-12 correct this and are therefore rejected for the same reasons.
Claims 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 13 is the non-transitory computer .
Claims 17, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 17 is the system corresponding to the computer-implemented method of claim 1, and contains corresponding subject matter.  Therefore, claims 17, 19-20 are rejected for corresponding reasons.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-17, 19-20 have been considered but are moot because the previous 35 USC 103 rejection is withdrawn, and therefore does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, a new ground(s) for rejection is provided above under 35 USC 112(a), as the amendments to the claims have introduced new matter, as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814.  The examiner can normally be reached on 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491